Citation Nr: 1400537	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  06-37 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a total rating due to individual unemployability caused by the Veteran's service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from June 1956 to June 1976.

The Veteran's TDIU claim was previously before the Board of Veterans' Appeals (Board) in May 2011 and June 2012.  Each time, it was remanded for further development.  The Board instructed the RO to obtain the records reflecting  the Veteran's VA treatment since January 2008.  The Board also instructed the RO to schedule the Veteran for an examination and opinion as to whether the Veteran's service-connected disabilities precluded him from performing the physical and mental acts necessary for employment.  

Following the requested development, the RO confirmed and continued its denial of entitlement to a TDIU.  Thereafter, the case was returned to the Board for further appellate action.

In October 2009, during the course of the appeal, the Veteran had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a combined rating of 70 percent due to the following service-connected disabilities:  anxiety disorder, evaluated as 50 percent disabling; the residuals of a right wrist injury, osteoarthritis in the first metacarpal joint, evaluated as 10 percent disabling; metatarsus latus with plantar wart, first metatarsal joint, right fifth toe, evaluated as 10 percent disabling; callus formation with metatarsalgia of the fifth toe on the left, evaluated as 10 percent disabling; sinusitis, evaluated as noncompensable; the residuals of a tonsillectomy, evaluated as noncompensable; and diffuse tinea versicolor on the arms, back, and groin.  
2.  The Veteran has two years of college education and work experience as an administrative clerk and supervisor in the Air Force for 20 years.  

3.  Following active duty, the Veteran was employed for 27 years in the Civil Service during which he was a transcriptionist and head of the stenographic pool at the VA regional office for 9 years and a mail handler at the Post Office for 18 years.  

4.  The Veteran's service-connected disorders do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In December 2006, the VA received the Veteran's claim.  The VA then notified the Veteran of the criteria for a TDIU and the information and evidence necessary to substantiate and complete his claim.  VA informed him of the evidence to be provided by him, as well as the evidence VA would attempt to obtain.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence of the Veteran's records reflecting his VA treatment since December 2005; statements from the Veteran's former employer, dated in April 2007; and the transcript of the Veteran's September 2010 hearing before the undersigned Acting Veterans Law Judge.  

The hearing transcript shows the presiding Acting Veterans Law Judge identified the material issue, gave the Veteran's representative an opportunity to question the Veteran, verified the identity of the Veteran's treating health care providers and the medication he was taking, and assured the Veteran that his VA treatment records would be obtained and associated with the claims folder.  At the end of the hearing, the Acting Veterans Law Judge asked him if he had anything to add and whether or not he would he would be willing to show up for a VA examination, should one be deemed necessary to fairly adjudicate his appeal.  Therefore, the Board finds that the presiding Acting Veterans Law Judge conducted the proceeding in accordance with the mandates of 38 C.F.R. § 3.103(c)(2) insofar as 1) explaining fully the issue and 2) suggesting the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Accordingly, here was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In June 2006, April 2007, April and May 2008, April 2011, and February and May 2013, the VA examined the Veteran, in part to determine the nature and extent of his multiple service-connected disabilities and their effect on his ability to work.  The VA examination reports show, generally, that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

When the veteran's schedular rating is less than total (for a single disability or combination of disabilities), a total rating may nonetheless be assigned.  When, as in this case, there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation. 38 C.F.R. § 4.16(a). 

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA adjudication manual, M-21-1 Part VI, Para. 7.14(a) (Change 52, Aug. 26, 1996).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

Any consideration as to whether the veteran is unemployable is a subjective one, that is, one that is based upon the veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 (Summary of Precedent Opinions of the General Counsel, 57 Fed. Reg. 2314, 2317 (1992)).  In making such a determination, multiple factors are considered including the severity of the Veteran's service-connected disabilities, his employment history, the nature of his employment and reasons for termination, and his educational and vocational attainment, as well as all other factors having a bearing on the issue.  38 C.F.R. § 4.16.  

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to TDIU.  38 C.F.R. § 3.341(a), 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In claims for an increased rating, such as a TDIU, the relevant temporal focus is, generally, from the time period one year before the claim was filed until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2013); 38 C.F.R. § 3.400(o)(2) (2013).  

Since January 31, 2006, the Veteran has had a combined rating of 70 percent due to the following service-connected disabilities:  anxiety disorder, evaluated as 50 percent disabling; the residuals of a right wrist injury, osteoarthritis in the first metacarpal joint, evaluated as 10 percent disabling; metatarsus latus with plantar wart, first metatarsal joint, right fifth toe, evaluated as 10 percent disabling; callus formation with metatarsalgia of the fifth toe on the left, evaluated as 10 percent disabling; sinusitis, evaluated as noncompensable; the residuals of a tonsillectomy, evaluated as noncompensable; and diffuse tinea versicolor on the arms, back, and groin, evaluated as noncompensable.  Clearly, these ratings meet the percentage criteria for a TDIU.  38 C.F.R. § 4.16(a).  The salient question then is whether these disabilities, by themselves, preclude the Veteran from securing and following a substantially gainful occupation.

The Veteran contends that he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  He states that his multiple service-connected disabilities have made it impossible for him to keep up with the physical and mental demands of his former job and that therefore, he decided to retire.  In particular, he notes that his anxiety disorder has impaired his family relations and left him without motivation.  He reports that it has left him feeling so hopeless and alone that he often does not want to get out of bed in the morning.  As such, he maintains that a TDIU is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that since December 2005, the Veteran has had extensive VA outpatient treatment, primarily for his service-connected anxiety.  VA psychiatric treatment records, dated in November 2009 through August 2010 and the report of his April 2011 VA psychiatric examination show that the Veteran's GAF was between 45 and 50.  

GAF stands for the Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130 (2002).  

A GAF score of 41 to 50 signifies serious impairment in social, occupational, or school functioning, as for example a lack of friends or the inability to keep a job.  DSM IV at 32; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  In this case, however, there is no competent objective evidence to support the Veteran's contention that he has been unable to keep a job due to his service-connected disabilities.  The evidence, such as his DD 214, the report of his May 2013 VA psychiatric examination. and a report from the Office of Personnel management, show that he had a 20 year career in the Air Force, followed by a 27 year career in the Civil Service.  During his careers, his primary duties involved administration and mail handling, and he rose to supervisory levels.  From each career, he retired due to his length of service.  While the Veteran is correct that the reasons for his retirement 10 years ago are of little, if any, probative value, the VA psychiatric examiners in April 2007 and May 2013 concurred that the Veteran's unemployment was not due to his service-connected anxiety.  The May 2013 VA psychiatric examiner did note that the Veteran could benefit from assistance in managing his finances but associated his difficulties in that regard with nonservice-connected cognitive dysfunction.  He found the symptoms of the cognitive dysfunction distinguishable from the Veteran's service-connected anxiety.  Thus, the cognitive dysfunction is of no force or effect with respect to a claim for a TDIU.  

Similarly, the examiners who performed the VA general medical examinations in April 2007 and May 2013, stated that the Veteran's other service-connected disabilities did not cause the Veteran's unemployability.  Indeed, the May 2013 VA examiner found that the Veteran's service-connected disorders, including sinusitis, a right wrist disorder, a bilateral foot disorder, and tinea versicolor were not disabling.  He stated that the Veteran would be able to perform physically demanding, as well as office sedentary jobs.  Moreover, the May 2013 VA examiner stated that given the fact that  the Veteran had retired from two careers, his unemployment was consistent with his phase of life.  The VA examiners' opinions were based on reviews of the evidence and extensive physical and mental status examinations and the Veteran has not presented any competent objective opinions to the contrary.  In addition, the Board notes that the Veteran has two years of college education which further enhances his chances of employment.   

On balance, the Board finds that the preponderance of the evidence is against the Veteran's claim.  His service-connected disorders do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  Therefore, the Board concludes that he does not meet or more nearly approximate the criteria for a TDIU.  Accordingly, a TDIU is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. § 4.3 (2013). 


ORDER

Entitlement to a TDIU is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


